Citation Nr: 1025681	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
condition, to include lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Such decision declined to reopen the 
Veteran's previously denied service connection claim for 
lumbosacral strain.

This issue was previously before the Board in March 2009, at 
which point the Board reopened the previously denied claim and 
remanded the case for further development.  As the Board's 
decision herein to grant service connection for a chronic low 
back condition constitutes a full grant of the benefit sought on 
appeal, no further development is necessary.  Further, as the 
evidence of record includes diagnoses pertaining to the lumbar 
spine in addition to lumbosacral strain, the issue on appeal has 
been recharacterized as stated above to encompass all 
demonstrated chronic low back conditions.  See Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).

The Veteran testified before a Decision Review Officer (DRO) at 
the RO in July 2005, and a copy of the hearing transcript has 
been associated with the claims file.  The Veteran has not 
requested a hearing before the Board.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he injured 
his low back during service, he has had continuous symptomatology 
including low back pain since that time, and his chronic low back 
condition, currently diagnosed as degenerative disc disease of 
the lumbar spine, is related to such in-service incident.





CONCLUSION OF LAW

A chronic low back condition was incurred as a result of active 
duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for a 
chronic low back condition constitutes a full grant of the benefit 
sought on appeal, no further action is necessary to comply with 
the Veterans Claims Assistance Act of 2000 and implementing 
regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and organic diseases 
of the nervous system (such as degenerative disc disease), will be 
presumed to have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date, however 
remote, will be service connected, unless clearly attributable to 
intercurrent causes.  However, where a condition is noted during 
service (or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there is 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.  

Where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).  The Board, as fact finder, retains the 
discretion to make credibility determinations and weigh the lay 
and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed not 
credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Lay 
evidence may not be deemed not credible solely due to the absence 
of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran has consistently asserted that he is 
entitled to service connection for his current low back condition 
because he injured his low back during service when he fell from 
his bunk bed while having a seizure in August 1970, and he has 
continued to have low back pain since that time.  See, e.g., July 
2005 DRO hearing transcript; March 2008 and April 2009 VA 
examination reports.  

The Veteran has also submitted lay statements from his wife and a 
fellow service member in support of his claim.  In a statement 
received in March 2008, the Veteran's wife stated that he has a 
lot of pain in his back.  In a statement received in November 
2000, a fellow service member stated that he observed the Veteran 
lying on the floor after he had fallen from the top bunk during 
service, and the Veteran complained that his back was hurting and 
he was unable to move.  

Service treatment records reflect that the Veteran reported no 
recurrent back pain at his March 1968 entrance examination.  
While serving in Vietnam in August 1970, he fell out of his top 
bunk while having a seizure.  The Veteran's complaints at that 
time included backache.  He was evacuated from Vietnam to the 
Wilford Hall U.S. Air Force Medical Center for treatment.  See 
August and September 1970 service treatment records.  The Veteran 
was treated over the next few years for seizures at the U.S. Air 
Force Hospitals in Elgin and at the Robins Air Force Base (AFB).  

The Veteran eventually was referred to the Medical Evaluation 
Board.  At examinations conducted in conjunction with such 
proceedings in March and April 1972, he reported recurrent back 
pain, but a general physical examination was noted to be within 
normal limits and no spinal abnormalities were found.  As a 
result of such proceedings, the Veteran was diagnosed with a 
seizure disorder and was recommended for discharge by the 
Physical Evaluation Board.  At his June 1972 separation 
examination, the Veteran again reported recurrent back pain.  
There is a notation of a painful back attributed as post seizure 
pain, not severe and no medical attention sought, no 
complications and no sequelae.  The Veteran was diagnosed with a 
seizure disorder and assigned a physical profile of 4 for "P" 
(physical capacity or stamina).  However, he was assigned a 1 
(normal) for "L" (lower extremities), which concerns the lower 
back musculature and lower spine.  

The Veteran has reported during the course of this appeal that he 
continued to have back pain upon discharge from service, but he 
could not afford to seek treatment at that time because he had no 
insurance.  He states that he used over-the-counter medications 
and slept on the floor or with a board under his bed.  The Veteran 
further states that, when he did seek treatment at the VA, his 
provider reviewed his hospital treatment records from service and 
told him that his back pain could possibly be due to his in-
service injury.  He reports that his back has progressively 
worsened over the years.  See, e.g., May 2005 statement; July 2005 
DRO hearing transcript; April 2009 VA examination report.  As 
noted above, the Veteran is competent to testify to the continuity 
of observable symptoms after an in-service injury, and the absence 
of contemporaneous medical evidence alone does not render such lay 
testimony not credible.  See Layno, 6 Vet. App. at 469-71; 
Buchanan, 451 F.3d at 1337.

A November 1972 VA examination report reflects no abnormalities 
of the low back and no reports of low back pain.  However, VA 
treatment records dated in December 1975 reflect complaints of 
low back pain.  X-rays of the low back were negative, and the 
Veteran was diagnosed with lumbosacral strain.  Many years later, 
from July 1992 through July 1994, the Veteran continued to 
complain of chronic low back pain and was again diagnosed with 
muscle strain.  X-rays dated in October 1993 and October 1995 
continued to show a normal lumbar spine.

A November 1995 VA treatment record indicates that the Veteran 
complained of a history of a pinched nerve, and symptoms 
including worsening low back pain radiating to the right leg.  He 
was provisionally diagnosed with low back pain with 
radiculopathy.  An April 1996 MRI showed disc prolapses and 
spinal canal narrowing.  The Veteran continued to complain of low 
back pain in September 1999 and was treated with NSAIDS and 
physical therapy.  An October 2003 VA treatment record reflects a 
diagnosis of chronic low back pain with disc bulging.  In July 
2004, the Veteran fell at work and was diagnosed with lumbar 
muscle strain after an MRI of the lumbar spine showed no 
fracture.  However, a September 2004 private treatment record 
indicates that studies showed degenerative disc disease, and an 
October 2004 MRI conducted by VA showed multilevel degenerative 
changes and herniated nucleosus pulposa.  The Veteran has 
continued to be diagnosed with degenerative disc disease of the 
lumbar spine since that time, based in part on MRIs.  See, e.g., 
March 2008 and April 2009 VA examination reports.  

Over the years, the Veteran has repeatedly reported to his 
treating providers that he has had chronic back pain since 
falling from his bunk bed after a seizure during service in 1970.  
See, e .g., VA treatment records dated in October 1995, March 
2005, and August 2008.  In September 2004, he reported to his 
private provider that he had low back pain on and off for at 
least 30 years since falling from a bunk in service.  Statements 
made by the Veteran for the purposes of medical treatment may be 
afforded greater probative value because he had a strong motive 
to tell the truth in order to receive proper care.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  

The March 2008 VA examiner did not express an opinion as to the 
etiology of the Veteran's chronic low back condition, currently 
diagnosed as degenerative disc disease.  However, the April 2009 
VA examiner opined that such condition is not at least as likely 
as not related to service, and specifically the August 1970 fall.  
The examiner indicated that such opinion was based on a 
examination of the lumbar spine, x-ray, and review of the claims 
file, including service treatment records.  He specifically 
stated that the August 1970 sick call notes included complaints 
of a backache and normal physical examination with no evidence of 
trauma.  

As it was unclear whether the April 2009 VA examiner considered 
the Veteran's lay statements concerning his low back condition, 
the Board requested an opinion from an orthopedic specialist with 
the Veterans' Health Administration (VHA).  In a May 2010 
opinion, based on a review of all lay and medical evidence in the 
claims file, as summarized above, the specialist opined that it 
is "far more likely than not" and "highly probable" that the 
Veteran's fall in 1970 was the origin of his current degenerative 
disc disease of the lumbar spine.  The specialist explained that 
the 1972 VA examination included only x-rays and physical 
examination, which frequently do not show signs of early lumbar 
disc degeneration as manifested by diffuse back pain or 
discomfort, and that such initial changes can only be detected 
through a biopsy and MRI.  He indicated that MRI did not come 
into routine clinical use for back pain until many years after 
1972.  The specialist further opined that there was a higher than 
50 percent probability that the Veteran did have degenerative 
disc disease in 1972, but it was not appreciated by the medical 
community until the 1996 MRI.  The specialist also attached 
copies of several medical treatises in support of his opinions.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that he is entitled to service connection for a chronic low 
back condition.  In particular, service treatment records confirm 
his reports of back pain at the time of his August 1970 fall, as 
well as at the time of separation from service in June 1972.  
Further, the Board finds the Veteran's statements as to the 
continuity of his symptoms including low back pain to be both 
competent and credible, as they are corroborated by both VA and 
private treatment records, as summarized above.  Although X-rays 
of the low back were negative as late as October 1995, he was 
consistently diagnosed with lumbosacral strain, and he was 
subsequently diagnosed with degenerative disc disease of the 
lumbar spine, including in April 2009.  As such, the evidence 
establishes continuity of symptomatology when resolving all 
reasonable doubt in the Veteran's favor.  Further, the VHA 
specialist opined in May 2010 that the Veteran's current 
degenerative disc disease is more likely than not the result of 
his in-service injury, based on a review of all lay and medical 
evidence of record as well as relevant medical treatises.  The 
Board finds that the VHA specialist's opinion outweighs the April 
2009 VA examiner's negative nexus opinion, which does not appear 
to account for the evidence of continuity of symptomatology.

In summary, the evidence establishes an in-service injury to the 
low back, continuous symptoms including pain since that time, and 
a chronic low back condition currently diagnosed as degenerative 
disc disease, which has been medically linked to such in-service 
injury.  Accordingly, the Veteran is entitled to service 
connection for a chronic low back disability and his claim is 
granted.


ORDER

Service connection for a chronic low back condition is granted.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


